EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roman Rachuba on 01/06/2022.

The application has been amended as follows: 

1.  A high pressure tank comprising: two ferrules; a resin liner that covers outer parts of the ferrules at a first end part and a second end part of the resin liner to fixedly install the ferrules, the resin liner comprising an elongated cylindrical region connecting the two ferrules; an adhesive applied onto an outer surface side of the resin liner located at a predetermined range of a center of the elongated cylindrical region; and a CFRP reinforcing layer formed on the outer surface side of the resin liner, wherein the CFRP reinforcing layer is attached to the resin liner with the adhesive such that the resin liner and the CFRP reinforcing layer do not have a part attached to each other except for the attached range at the center of the elongated cylindrical region of the resin liner, and the adhesive is not disposed on the CFRP reinforcing layer and the resin liner, except for the predetermined range of the center of the elongated cylindrical region, wherein a leading end part of the resin liner covering the outer parts of the ferrules protrudes 

4. The high pressure tank according to Claim 2, wherein a diameter of the end opening of the CFRP reinforcing layer is larger than a diameter of a part of the resin liner

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: amended claim 1 requires that the adhesive within the predetermined range of the center, not be located elsewhere on the CFRP reinforcing layer and the resin layer.  The amendment overcomes closest prior art of record to Nishibu because “the adhesive” relied upon is the epoxy adhesive from the fiber winding method of the reinforcing layer; thus the adhesive is located on the dome/end portions of the tank and is located outside of the center range.  Further, there is no other reference of record that would have motivated a person of ordinary skill in the art to have modified Nishibu to include the claimed feature.  
Claim 4 was amended to overcome a potential 112 issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733